DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I (Claims 1-11) in the reply filed on 12/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, the claims under consideration are 1-11.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, there being no allowable generic or linking claim. 
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted March 12, 2019 and September 19, 2019, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	“Mesoporous carbon” is defined in the instant disclosure as porous carbon with mesopores 1 to 25 nm in radius (see para 0028 of published instant application).
Specification
7.	The disclosure is objected to because of the following informalities: Para 0085 of the published specification has grammatical issues that make the description of Fig. 3 unclear.  Para 0085 says “As illustrated in FIG. 3, in the catalyst layer, a volume percentage of mesoporous carbon in the second surface layer 21b opposite the polymer electrolyte membrane 1 than a volume percentage of mesoporous carbon in the first surface layer 21a adjacent to the polymer electrolyte membrane 1. In other words, if each mesoporous carbon particle is loaded with almost the same amount of catalytic metal, in the catalyst layer, a volume percentage of the catalytic metal in the second surface layer 21b opposite the polymer electrolyte membrane 1 than a volume percentage of the catalytic metal in the first surface layer 21a adjacent to the polymer electrolyte membrane 1.” Both sentences in this paragraph are missing comparisons such as “lower than”.  For example, the first sentence should read “As illustrated in FIG. 3, in the catalyst layer, a volume percentage of mesoporous carbon in the second surface layer 21b opposite the polymer electrolyte membrane 1 is lower than a volume percentage of mesoporous carbon in the first surface layer 21a adjacent to the polymer electrolyte membrane 1.”  The paragraphs directly following para 0085 appear to provide literal support for such an amendment.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being obvious over Mashio US PG Publication 2016/0079605.
Regarding Claim 1-3, 6-8, and 11, Mashio discloses an electrochemical device (polymer electrolyte fuel cell) 1 having a pair of gas diffusion layers 4a/4c disposed on a pair of catalyst layers 3a/3c (meeting Claims 8 and 11) of a membrane electrode assembly comprising a polymer electrolyte membrane 2, a pair of catalyst layers 3a/3c disposed on main surfaces of the polymer electrolyte membrane 2, wherein one of the pair of catalyst layers e.g. cathode 3c (meeting Claim 7) contains mesoporous carbon (catalyst support) 23 with an average size of 20 to 2000 nm (para 0051, encompassing the claimed range of 100 nm or more and 1000 nm or less, meeting Claim 3), the mesoporous carbon having mesopores with a mode radius of 1 nm to 5 nm (para  0035, falling within and therefore anticipating the claimed range of 1 nm to 25 nm) and a pore volume of 0.45 to 3 cm3/g (para 0034, nearly identical to and therefore anticipating the claimed pore volume range), a catalytic metal (catalyst metal) 22 supported on the mesoporous carbon, (meeting Claim 2), a proton-conducting resin (para 0064, proton-conductive electrolyte) 26, at least one type of carbon particles having an average primary particle size (or average particle diameter) of 10 to 100 nm (encompassing the claimed range of 30 to 50 nm, meeting Claim 6) (see paras 0116-0119, a microporous carbon particle layer adjacent the catalyst layer can be considered part of the catalyst layer ), the one of the pair of catalyst layers 3c has a first surface layer which is adjacent to the polymer electrolyte membrane 2 and contains the mesoporous carbon, and a second surface layer which is opposite the polymer electrolyte membrane and contains the mesoporous carbon (see the figure below, which shows that the microporous carbon layer is part of the 2nd surface layer of the catalyst layer), a volume percentage of the mesoporous carbon in the second surface layer is necessarily lower than a volume percentage of the mesoporous carbon in the first surface layer since most of the second surface layer is the 

    PNG
    media_image1.png
    182
    944
    media_image1.png
    Greyscale

Mashio discloses that the average particle diameter of carbon particles in the microporous layer is 10 to 100 nm, so the smallest average particle size is 10 nm (para 0117), which is smaller than the smallest average particle size of the mesoporous carbon, 20 nm (para 0051).  
Mashio does not specifically disclose that the mesoporous carbon has an average particle size of 100 nm or more or 1000 nm or less, but rather teaches that it is 20 nm to 2000 nm, as explained above, and similarly does not specifically disclose that the at least one type of carbon particles have an average primary particle size of 30 to 50 nm but rather teaches 10 to 100 nm, as explained above (regarding Claim 6), both teachings render the claimed ranges obvious since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claim 4, since in the membrane catalyst layer assembly of Mashio, the at least one type of carbon particles (being first carbon particles) is only found in the second surface layer and not the first surface layer (see the Examiner-provided figure above), then a volume percentage of the first carbon particles in the second surface layer is higher than a volume percentage of the first carbon particles in the first surface layer (this other volume percentage being zero).
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mashio US PG Publication 2016/0079605, as applied to Claim 1, and further in view of McLean US PG Publication 2009/0130527.
Regarding Claim 5, Mashio discloses the membrane electrode assembly as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Mashio discloses that the at least one type of carbon particles contains second carbon particles in the second surface layer but fails to specifically disclose that the at least one type of carbon particles contain first carbon particles in the first surface layer, and a volume percentage of the second carbon particles is higher than a volume percentage of the first carbon particles.  However, McLean discloses a solid polymer electrolyte fuel cell wherein conductive additives such as graphite, carbon nanotubes, and other types of carbon are included in the catalyst layers in order to improve electrode conductivity (see at least para 0014).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include second carbon particles in the catalyst layer of Mashio because McLean teaches that this improves electrode conductivity in a PEM fuel cell.  The skilled artisan would expect that because the first carbon . 
10.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mashio US PG Publication 2016/0079605, as applied to Claim 8, and further in view of Sugawara US Patent 6,818,339.
Regarding Claim 9, Mashio discloses the membrane electrode assembly as described in the rejection of Claim 8, which is incorporated herein in its entirety.  Mashio further discloses that a gas diffusion layer 4a disposed on one of the pair of catalyst layers 3a has a carbon layer containing third carbon particles on its main surface in contact with one of the pair of catalyst layers 3a and that the layer has high water repellency (para 0116).  Mashio does not specifically disclose that the carbon has higher water repellency than a surface layer of the one of the pair of catalyst layers 3a adjacent to the gas diffusion layer 4a.  However, Sugawara discloses a polymer electrolyte membrane and membrane electrode assembly wherein the gas diffusion layer comprises carbon particles having a higher water repellency than carbon particles contained in the catalyst layer because this configuration advantageously ensures homogeneous supply of a reaction gas to the catalyst in the catalyst layer and quick discharge of product water.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the carbon layer of Mashio such that it has a higher water repellency than a surface layer of the pair of catalyst layers adjacent to the gas diffusion layer because Sugawara teaches that this configuration advantageously ensures homogeneous supply of a reaction gas to the catalyst in the catalyst layer and quick discharge of product water.
Regarding Claim 10, the carbon layer of Mashio contains a water-repellent resin and the surface layer of the catalyst layer adjacent to the gas diffusion layer contains the proton-conducting resin (as explained in the rejections above).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729